Citation Nr: 1012060	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-26 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability.

2.  Entitlement to service connection for a bilateral wrist 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1997 to January 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska.

The Veteran testified before the undersigned in a 
videoconference Board hearing in December 2007.  A transcript 
of the hearing is included in the record.

The Board previously issued a decision on these claims in 
January 2008.  In an August 2009 memorandum decision, the 
Court vacated and remanded the claims to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of the Board's January 2008 decision, the Veteran 
had no confirmed diagnosis of any disability of his hands or 
wrists.  An April 2005 VA examination found the hands and 
wrists to be normal upon physical examination.  VA treatment 
records noted the Veteran's complaints of chronic pain and 
intermittent aches in his hands and wrists.  In September 
2007, the Veteran was recommended to continue using wrist 
splints at night, reduce caffeine, and treat pain with Aleve.  
However, no diagnosis of any disability was given regarding 
the Veteran's hands or wrists.

In the Court's decision, it was noted that a November 2007 
electrodiagnostic consultation with Dr. "H." suggested the 
"possibility" of Raynaud's phenomena.  The Board noted this 
treatment record in its January 2008 decision, particularly 
the conclusion that the electrodiagnostic study was normal.  
Dr. H. noted that the Veteran's complaints of hand stiffness 
and swelling aggravated by cold were "suggestive" of 
Raynaud's, though the Veteran did not give a history of color 
change to suggest the same.  Dr. H. also suggested vasomotor 
instability based upon the appearance of the Veteran's hands 
and feet.  

Dr. H. opined that "screening studies for a vasculitis might 
be of help".

At the time of the Board's January 2008 decision, there was 
no additional medical evidence to support Dr. H.'s 
suggestions of the "possibility" of Raynaud's disease, 
vasomotor instability, or vasculitis.  However, VA treatment 
records in March 2008 note the Veteran's self-reported 
history of Raynaud's disease.  An April 2008 VA treatment 
record includes a diagnosis of Raynaud's, as well as xerosis 
and primary irritant contact dermatitis.  

Additionally, private treatment records of occupational 
therapy at Providence Alaska Medical Center in January and 
February 2009 note continuing symptoms of swelling, edema, 
and redness and blotchiness up to one inch proximal of the 
wrist.  Symptoms were noted to increase with exposure to cold 
as well as with use of vibratory hand tools.

The Board finds that the April 2008 diagnosis of Raynaud's 
disease requires a VA examination to determine the cause and 
etiology of the Veteran's hand and wrist symptoms.  While the 
evidence of record at the time of the Board's previous 
decision did not indicate a diagnosis of any specific 
disability regarding the Veteran's hands and wrists, there is 
now sufficient medical evidence to require a new examination.

With regard to some indication in the Court decision that an 
examination in the summer may not provide a basis to 
adjudicate this case (page four of the August 2009 decision), 
the Board is unsure how to proceed.  As it is now spring, the 
Board believes it can not delay the adjudication of this case 
until winter for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any and all VA 
treatment records for the Veteran from 
April 2008 to the present not already 
included in the claims file.

2.  The RO should attempt to obtain any 
private treatment records for the Veteran 
not already included in the claims file, 
if any.

3.  The Veteran should be afforded a VA 
examination by a rheumatologist, wherein 
the medical examiner has the opportunity 
to review the entire claims file.  

The examiner should offer a medical 
opinion regarding the exact nature and 
etiology of the Veteran's current hand and 
wrist disabilities (if possible).  

The examiner is asked to offer a medical 
opinion as to the proper diagnosis for the 
Veteran's hand symptoms and wrist symptoms 
(if any).  If the symptoms for both the 
hands and the wrists stem from the same 
source, the examiner should so state.

Simply stated, the Board is attempting to 
determine the exact nature and cause of 
the Veteran's current problems with his 
hands and wrists upon exposure to cold 
weather and/or use of vibratory power 
tools (if any).

The examiner should explain the reasoning 
behind any opinions offered, including a 
finding of "normal".  A review of the 
Court's August 2009 decision in this case 
may be of assistance to the examiner in 
understanding the difficulty the Board 
faces in adjudicating this case.  

If a disability to the hands or wrists is 
found, the examiner is asked to indicate 
if it is at least as likely as not that it 
is related to the Veteran's service from 
July 1997 to January 2005.

4.  The RO should then readjudicate the 
claim.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran must be provided 
with an SSOC, which addresses all of the 
evidence received since the August 2007 
SSOC was issued.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


